                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MR. TERRICK NOONER,

                     Plaintiff,                                    8:19CV360

       vs.
                                                                MEMORANDUM
STATE OF NEBRASKA, QUINN ROBERT                                  AND ORDER
EATON, and MS. MARNIE JENSEN,

                     Defendants.


       This matter is before the court on three motions filed by Plaintiff Terrick Nooner

(“Plaintiff” or “Nooner”). (Filing Nos. 10, 11, & 12.) On August 30, 2019, the court

entered an order (filing no. 9) granting Nooner leave to proceed in forma pauperis

(“IFP”) and directing him to pay an initial partial filing fee of $5.20. Nooner has not yet

paid his initial partial filing fee and, thus, the court is inclined to deny his motions without

prejudice to reassertion as premature. However, upon further review, the court finds that

its August 30, 2019 Memorandum and Order was entered in error because Nooner has

accumulated “three strikes” under the Prison Litigation Reform Act (“PLRA”). Therefore,

the court will vacate the prior order granting Nooner leave to proceed IFP and require

him to show cause why this case should not be dismissed pursuant to the three strikes

provision in 28 U.S.C. §1915(g). Nooner’s three motions will also be denied.

                                  I. The PLRA Three Strikes Provision

       As stated in the PLRA, a prisoner cannot

       bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or more
       prior occasions, while incarcerated or detained in any facility, brought an
       action . . . in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. §1915(g).

       The court takes judicial notice that the United States District Courts for both the

Eastern and Western Districts of Arkansas have previously determined that three or

more federal court cases brought by Nooner, while a prisoner, were dismissed as

frivolous or for failure to state a claim. See, e.g., Nooner v. Bryant, No. 1:19-CV-01014,

2019 WL 2016541 (W.D. Ark. May 7, 2019) (dismissed based on three strikes rule);

Nooner v. Dickey, No. 5:01-cv-00379, slip op. at 3 (E.D. Ark. Jan. 14, 2002) (strike for

failure to state a claim); Nooner v. Eisele, et al., No. 4:01-cv-00498 (E.D. Ark. Aug. 16,

2001) (dismissed based on three strikes rule); Nooner v. Fed. Bureau of Investigation,

No. 4:99-cv-00544, slip op. at 2 (E.D. Ark. Sept. 20, 1999) (strike for failure to state a

claim); Nooner v. Camp, No. 5:98-cv-00345, slip op. at 1-2 (E.D. Ark. Aug. 20, 1998)

(dismissed based on three strikes rule). Nooner does not allege he is in imminent

danger of serious physical injury.

       In light of the foregoing, the court will vacate its order granting Nooner leave to

proceed IFP and give him 30 days in which to show cause for why this case should not

be dismissed pursuant to 28 U.S.C. § 1915(g). In the alternative, Nooner may pay the

full $400.00 filing and administrative fees. In the absence of good cause shown, or the

payment of the necessary fees, this action will be dismissed.

                          II. PLAINTIFF’S PENDING MOTIONS

       As the issue of whether Nooner may proceed IFP in this action is not yet

resolved, the three motions he filed seeking, inter alia, (1) sanctions against Defendants

for failing to investigate his lack of jurisdiction claim (filing no. 10), (2) production of
documents, electronically stored information, and other discovery (filing no. 11), and (3)

a preliminary injunction against the State of Arkansas “for a[n] immediate restraint

against nuisance” related to his allegedly unlawful confinement in Arkansas custody

(filing no. 12), are premature.

       Before this matter may proceed, the question of Nooner’s authorization to

proceed IFP must be resolved or payment of the full $400.00 filing and administrative

fees is required. If Nooner is permitted to proceed IFP or payment is made, the court is

required to review Nooner’s Complaint to determine whether summary dismissal is

appropriate. See 28 U.S.C. § 1915(e)(2). The court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, that fails to state a claim upon

which relief may be granted, or that seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       The court has not yet conducted an initial review of Nooner’s Complaint pursuant

to section 1915(e). No discovery may take place in this case and no sanctions, where

warranted, may be imposed on Defendants unless the court determines that this matter

may proceed to service of process. Thus, Nooner’s motions for sanctions (filing no. 10)

and discovery (filing no. 11) are denied without prejudice to reassertion.

       With respect to Nooner’s motion for a preliminary injunction, he appears to seek

an injunction transferring him out of Arkansas custody based on the Arkansas

government’s violation of his due process rights in his criminal prosecution for theft of

property and failure to investigate sexual misconduct against Nooner while incarcerated.

(Filing No. 12.) The court finds Nooner’s request for a preliminary injunction should be

denied as Nooner does not seek an injunction against any of the named Defendants in
this action and the requested injunction bears no relation to the allegations of Nooner’s

Complaint. (See Filing No. 1.) In addition, Nooner’s motion fails to satisfy the standards

set forth by Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109 (8th Cir. 1981).

       In Dataphase, the Eighth Circuit Court of Appeals, sitting en banc, clarified the

factors district courts should consider when determining whether to grant a motion for

preliminary injunctive relief: (1) the threat of irreparable harm to the movant; (2) the

balance between that harm and the injury that granting the injunction will inflict on the

other interested parties; (3) the probability the movant will succeed on the merits; and

(4) whether the injunction is in the public interest. Id. at 114. Failure to show irreparable

harm alone is a sufficient basis for a court to deny injunctive relief. Gelco Corp. v.

Coniston Partners, 811 F.2d 414, 420 (8th Cir. 1987).

       The court has carefully reviewed the record and finds that Nooner’s allegations in

this matter do not entitled him to preliminary injunctive relief. Nooner has not

demonstrated that he faces a threat of irreparable harm, but rather only complains

about alleged past harms. Accordingly, Nooner’s motion for a preliminary injunction

(filing no. 12) is denied.

        IT IS THEREFORE ORDERED:

       1.      The court’s Memorandum and Order granting Plaintiff leave to proceed

IFP (filing no. 9) is set aside and vacated.

       2.      Plaintiff has 30 days to either show cause for why this case should not be

dismissed pursuant to 28 U.S.C. § 1915(g) or pay the court’s $400.00 filing and

administrative fees.

       3.      Plaintiff’s pending motions (filing nos. 10, 11, & 12) are denied.
      4.     The clerk’s office is directed to set a pro se case management deadline

in this matter with the following text: October 16, 2019: deadline for Plaintiff to show

cause or pay fees.



      Dated this 16th day of September, 2019.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
